El Juez Asociado Se. Wolp,
emitió la opinión del tribunal.
Este caso es análogo en algunos aspectos al de El Pueblo v. Dávila, que acaba de ser decidido. La denuncia imputa *340un delito de acometimiento y agresión en el que se usó de un foete. La denuncia, por tanto, es suficiente. No importa que no se usen en la denuncia palabras que califiquen el delito como grave. No es necesario alegar el precepto infringido del Código Penal, ni el delito en particular. El Pueblo v. Behn et al., 13 D. P. R. 1; El Pueblo v.. Falcastro, 17 D. P. R. 96. En abundancia de razonamientos, véase la decisión de esta corte en el caso de El Pueblo v. Vilches, 12 D. P. R. 195, en el cual se resolvió que no es necesario que la sentencia especifique el grado del delito en un acometimiento y agre-sión, si la denuncia y la prueba demuestran la ofensa.
Pero la prueba en éste caso demuestra que la agresión .fué realizada con el cabo o mango del foete. Por consi-guiente, como el instrumento de ofensa no fué usado como foete, no bay nada que incluya la ofensa dentro de las dis-posiciones de la ley de marzo 10 de 1904, que bace grave el acometimiento y agresión si el instrumento usado es un foete, o un instrumento semejante, destinado especialmente a cau-sar deshonra. A pesar de que un acometimiento y agresión puede cometerse con el mango de un foete, la ofensa causada no es la especial a que se refiere el estatuto. El foete es en-tonces lo que cualquier otro palo corriente, y, por tanto, el razonamiento del Juez Presidente Roberts en el caso de Skidmore v. State, 43 Texas, 96, 97, es de aplicación. La corte inferior cometió error al dictar una sentencia de acometi-miento y agresión con circunstancias agravantes.
De otra parte, la prueba tiende a sostener la denuncia en cuanto la misma imputa un acometimiento y agresión simple. Existe conflicto de prueba, pero no creemos que baya motivo alguno para ir contra la apreciación becha por la •corte inferior. El acometimiento y agresión fué serio: lo suficiente para sostener una acusación de acometimiento y agresión con circunstancias agravantes, bajo el inciso 7 de la ley de 10 de marzo dq 1904, si la denuncia hubiera sido debidamente redactada. El Pueblo v. Marini, 22 D. P. R. 11.
La sentencia debe ser modificada, imponiéndose al acu-*341■sado una multa de cincuenta dólares, o, en defecto de pago, un día de cárcel por cáda dólar que dejare de satisfacer, y las costas.

Confirmada la sentencia apelada pero modi-ficada en el sentido de declarar culpable al acusado de un delito de acometimiento y agresión -simple, e imponiéndosele como pena una multa de $50, o, en defecto de pago, un día de .cárcel por cada dólar que dejare de satisfacer y las costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y ITutcMson.